Citation Nr: 9906024	
Decision Date: 03/04/99    Archive Date: 03/11/99

DOCKET NO.  94-33 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a chronic skin 
disability, on a direct basis.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1967 
to September 1969.

The issue on appeal arises from a January 1994 rating 
decision of the Department of Veterans Affairs (VA) regional 
office (RO) in Winston-Salem, North Carolina.  The veteran 
filed a notice of disagreement in February 1994 and a 
statement of the case was issued later that month.  The RO 
subsequently accepted a letter from the veteran received in 
June 1994 as a substantive appeal (the RO so advised the 
veteran in a September 1994 letter).  The Board of Veterans' 
Appeals (Board) concurs with the RO's determination on this 
procedural issue.  

The veteran testified before a local hearing officer in May 
1994.  A hearing before a member of the Board was scheduled 
to take place in Washington, D.C., on January 21, 1997.  At 
the requests of the appellant's representative, this hearing 
was rescheduled for the following dates: May 19, 1997, 
October 30, 1997 and June 10, 1998.  In September 1998, the 
Board denied a motion for a new hearing date.

The claim concerning entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities, as well as other claims, are discussed in the 
Remand section of this decision.

The Board notes that in the February 1994 notice of 
disagreement, a claim concerning service connection for a 
psychiatric condition other than PTSD appears to have been 
raised.  Moreover, during his local hearing in May 1994, the 
veteran appeared to raise a claim concerning service 
connection for his spouse's miscarriages, as due to Agent 
Orange exposure.  Since these matters have not been developed 
or certified for appeal, and inasmuch as they are not 
inextricably intertwined with the issues now before the Board 
on appeal, they are referred to the RO for initial 
consideration.
  


FINDING OF FACT

The veteran's allegation that he currently has a chronic skin 
disability which is related to service is not supported by 
any medical evidence that would render the claim plausible.  


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim concerning service connection for a chronic skin 
disability, on a direct basis.  38 U.S.C.A. 
§ 5107 (West 1991).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service medical records reflect, in pertinent part, that the 
veteran was examined for induction purposes in July 1967.  
The veteran's skin was found to be normal.  In July 1969, the 
veteran underwent a dermatological consultation.  The veteran 
had reported a rash on his hands and feet for the prior two 
weeks.  The dermatologist concluded that the veteran had 
impetigenized areas of the feet with an id reaction of the 
hands.  A treatment plan was recommended.  The veteran was 
examined for separation purposes subsequently in July 1969.  
The veteran reported a history of skin disease, but denied 
any history of tumor, growth, cyst, cancer or boils.  It was 
further noted that the veteran had hyperpigmented areas of 
the feet with a reaction on his hands.  Upon examination, no 
abnormalities were noted regarding the veteran's skin except 
for a surgical scar on his stomach. 

At time of discharge from service, the veteran filed a claim 
for service connection for a stomach disability.  There was 
no mention of a skin disorder.  A VA examination in February 
1970 revealed the skin to be normal.  VA medical records, 
including outpatient treatment records and examinations, 
prior to 1992 contain no mention of a skin disability.

In June 1992, the veteran was seen for complaints of a 
chronic skin condition (folliculitis) of 6-7 years duration.  
The following month, he was assessed as having pruritus 
nodularis, acute.  He was referred for a skin consultation 
which was accomplished in October of that year.  The 
assessments were folliculitis with staph and keratotic 
plaques. 

In November 1993, the veteran filed a typewritten statement 
asserting, alleging in part, that employers were not 
interested in hiring him due to a rash that made them ask if 
he had AIDS.  The veteran asserted that he got a rash while 
overseas and was treated there and at Fort Bragg.  He claimed 
that the rash was spreading more each year.  

The veteran was examined for VA purposes in November 1993.  
Upon examination, there was no visible rash of either the 
upper or lower extremity.  The veteran pointed to several 
minute 1/2 mm. raised, slightly erythematous areas on both arms 
and legs which were not considered by the VA examiner to be 
significant.  The examiner commented that he considered the 
skin normal in appearance when examined.  The diagnosis was 
examination for rash, not found on today's examination.

In a letter dated in December 1993, the veteran asserted, in 
part, that his skin condition was manifested by a red rash 
and "little white bumps."  This claim was repeated in a 
written statement dated in January 1994.  

By a January 1994 rating decision, the RO, in pertinent part, 
denied service connection for a chronic skin disorder.  

In a January 1994 letter, the veteran continued to asserted 
that he had a skin condition for which he was treated 
overseas.

In a letter associated with the claims file, the veteran 
asserted that he was assigned to a Guard Company in 1968 and 
was treated for a skin condition on his feet, legs and hands.  
He was then assigned to a "Transporting Company" so he 
would not have to be on his feet.  He was also treated at 
Fort Bragg for the same condition.  

The veteran testified at the RO before a local hearing 
officer in May 1994.  The veteran essentially asserted that 
he had been treated for a skin condition in Vietnam in July 
1969.  The veteran testified that from January through March 
1968, he was assigned to the "14th Guard Company."  His job 
was to defend and protect an area on the back side of the 
base where a small stream flowed as the border.  Both sides 
of the bank had been sprayed to kill all vegetation so the 
soldiers could see and have a kill zone.  There were 
necessary obstacles on both sides of the banks.  The 
veteran's orders were to walk between the wire and the second 
line of defense and to give early warning at all costs.  One 
morning, after waking up and going to put his boots on, the 
veteran noticed that his feet and lower legs had a 
discoloration and red dots like measles.  By the end of the 
day, the veteran's hands looked the same way.  He was put on 
sick call and given pills and a powder that he mixed with 
water to soak his feet, legs and hands.  The veteran was told 
that it was a jungle virus, probably in the sand he had been 
walking in.  After a few days, the veteran was called to 
headquarters and told that his condition was not serious.  
However, due to the shortage of soldiers, he was being 
transferred to the 540th where he would be able to ride 
instead of walk.  This was because they needed drivers and 
guards in transporting supplies.  The next day, the veteran 
was transported to the 540th where he stayed until he was 
shipped back to Fort Bragg.  

The veteran was later released from the hospital at Fort 
Bragg and assigned to headquarters company.  When the weather 
became hot, his feet, legs and hands reportedly broke out 
with the same red dots and he was put on limited duty.  From 
the time of his separation from active duty, the veteran had 
certain periods in which his feet and legs would break out 
with the red dots.  These would go away when the weather 
turned cooler.  A VA doctor reported said it was something 
that the veteran would have to learn to live with.  During 
the course of the local hearing, it was noted that the 
veteran had red spots on his right arm, back and legs, though 
the veteran indicated that he had spots all over his body.

In April 1995, medical records from the VA Medical Center 
(VAMC) in Salisbury, North Carolina were associated with the 
claims file.  These records do not reflect any complaints or 
treatment related to the veteran's skin.  

In an April 1997 letter, the appellant's representative 
asserted that he had been seen for twenty years by a VA 
doctor, who "was responsible for . . . changing his soap, 
shampoo, polyester clothing..."   

In a September 1998 letter to the appellant's representative, 
the Board advised that this physician was no longer working 
at the facility where she treated the veteran.  

II.  Analysis

Service connection may be granted for a disability resulting 
from a disease or injury which was incurred in or aggravated 
by service.  38 U.S.C.A. § 1011 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1998).

A claimant for benefits under a law administered by the 
Secretary of the United States Department of Veteran Affairs 
(VA) shall have the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well-grounded.  The Secretary has the duty to 
assist a claimant in developing facts pertinent to the claim 
if the claim is determined to be well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Thus, the threshold question to be 
answered is whether the veteran has presented a well-grounded 
claim, that is, a claim which is plausible.  If he has not 
presented a well-grounded claim, his appeal must fail, and 
there is no duty to assist him further in the development of 
his claim as any such additional development would be futile.  
Murphy v. Derwinski, 1 Vet.App. 78 (1990).

To sustain a well-grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet.App. 
609 (1992).  Where the determinative issue involves either 
medical etiology or a medical diagnosis, competent medical 
evidence is required to fulfill the well-grounded claim 
requirement of 38 U.S.C.A. § 5107(a).  Lathan v. Brown, 7 
Vet.App.  359 (1995).  

Establishing service connection generally requires medical 
evidence of a current disability, see Rabideau v. Derwinski, 
2 Vet.App. 141 (1992); medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disease or injury.  See Caluza v. Brown, 7 Vet.App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997) (expressly adopting definition of well- grounded 
claim set forth in Caluza, supra), petition for cert. filed, 
No. 97-7373 (Jan. 5, 1998); Heuer v. Brown, 7 Vet.App. 379 
(1995); Grottveit v. Brown, 5 Vet.App. 91 (1993).  
Alternatively, under 38 C.F.R. § 3.303(b) (1998), service 
connection may be awarded for a "chronic" condition when: (1) 
a chronic disease manifests itself and is identified as such 
in service (or within the presumption period under 38 C.F.R. 
§ 3.307 (1998)) and the veteran presently has the same 
condition; or (2) a disease manifests itself during service 
(or during the presumptive period) but is not identified 
until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates 
the symptomatology to the veteran's present condition.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1998).

The veteran contends that he has a chronic skin rash that had 
its onset in service.  However, his claim concerning service 
connection for a chronic skin disability, on a direct basis, 
is not well-grounded within the meaning of 38 U.S.C.A. § 5107 
(West 1991).  The claims file lacks a specific medical 
conclusion that the veteran's current skin condition had its 
onset in service or is related to post-service 
symptomatology.  Where the determinative issue involves 
either medical etiology or a medical diagnosis, competent 
medical evidence is required to fulfill the well-grounded 
claim requirement of 38 U.S.C.A. § 5107(a).  Lathan v. Brown, 
7 Vet. App. 359 (1995).  Moreover, the veteran has submitted 
no medical evidence that the skin disability was chronic in 
nature in service.  There is no medical evidence of the 
disability for many years postservice and when initially seen 
postservice in 1992, the veteran reported the disability was 
present for 5-7 years.

As it currently stands, the veteran's claim concerning 
service connection for a skin condition on a direct basis is 
not well-grounded.  If a claim is not well-grounded, the 
Board does not have jurisdiction to adjudicate it.  Boeck v. 
Brown, 6 Vet. App. 14 (1993).  As a claim that is not well-
grounded does not present a question of fact or law over 
which the Board has jurisdiction, the claim concerning 
service connection for a chronic skin disability, on a direct 
basis, is denied.


ORDER

Service connection for a chronic skin disability, on a direct 
basis, is denied.


REMAND

As an initial matter, the Board notes that one of the issues 
certified by the RO as being on appeal to the Board is 
service connection for a skin disorder as due to Agent Orange 
exposure.  By a September 1994 rating decision, the RO denied 
service connection for a chronic skin disorder due to 
exposure to Agent Orange.  The RO referenced this issue in a 
supplemental statement of the case dated in November 1994.  
In a cover letter to this supplemental statement of the case, 
the RO included the following language:

This is in further reference to the 
appeal you filed concerning our decision 
on your claim for benefits.

We have reviewed additional evidence 
submitted on your behalf, but no change 
is warranted in our decision.  We are 
therefore furnishing you with a 
Supplemental Statement of the Case.  This 
is not a decision on your appeal; it is 
to provide you with information 
concerning the nature of the evidence, 
any action taken by us, and any 
applicable laws not previously cited.  

The VA Form 9, Substantive Appeal, which 
was furnished to you with the Statement 
of the Case, has not been received by us.  
A substantive appeal or its equivalent in 
correspondence must be received from you 
before your case can be prepared for 
Board of Veterans Appeals consideration.

If neither a substantive appeal nor a 
requested for an extension of the time 
limit is received within 60 days, we will 
assume you do not wish to complete your 
appeal and we will close our records.  
Your appellate rights will expire on 60 
DAYS FROM THIS DATE.  

While this cover letter referenced a VA Form 9 which the 
veteran allegedly failed to file in response to a statement 
of the case, there had never been a previously issued 
statement of the case on the specific issue of service 
connection for a chronic skin disorder due to Agent Orange 
exposure.  The only previous statement of the case was issued 
in February 1994, and it referenced only these two issues: 
"Entitlement to service connection for a skin condition" 
(referencing the claim on a direct basis only) and 
"Entitlement to a total disability evaluation due to 
individual unemployability."  The RO did not make a 
determination concerning service connection for a chronic 
skin condition as due to Agent Orange exposure until the 
September 1994 rating decision.  However, the cover letter 
does state, as in accordance with 38 C.F.R. § 20.302 (c) 
(1998), that the veteran had 60 days to perfect the appeal of 
an issue which was not included in the original statement of 
the case.  

In light of the potentially ambiguous language contained in 
the cover letter, the RO must make a determination as to 
whether the letter provided the veteran with sufficient 
notice of his appellate rights concerning the issue of 
service connection for a chronic skin disorder as due to 
Agent Orange exposure.  If so, the RO must then determine 
whether the veteran filed a timely substantive appeal on this 
issue.  If not, then the RO must provide the veteran with the 
opportunity to perfect his appeal on this issue.

The Board further notes that by its January 1994 rating 
action, the RO, in pertinent part, also denied a rating in 
excess of 40 percent for post gastrectomy syndrome with 
incisional hernia and dumping syndrome.  In his January 1994 
letter to the RO, the veteran did not indicate disagreement 
with this rating.  However, in an April 1994 letter to the 
RO, the veteran appeared to indicate disagreement with the 
denial of an increased rating.  To date, the RO has not 
issued a statement of the case on the issue of an increased 
rating for post gastrectomy syndrome with incisional hernia 
and dumping syndrome.

The question arises as to whether a timely notice of 
disagreement was filed concerning the denial of an increased 
rating for post gastrectomy syndrome with incisional hernia 
and dumping syndrome.  This must be addressed by the RO.  If 
the determination regarding the timeliness of the notice of 
disagreement is adverse to the veteran, he and his 
representative (if any) should be furnished with a Statement 
of the Case regarding the timeliness issue and given a 
reasonable opportunity to respond.  If the RO's determination 
is in the affirmative (i.e., that the veteran did, in fact, 
file a timely notice of disagreement), then a statement of 
the case should be issued and the veteran should be provided 
a reasonable opportunity to perfect his appeal.  If the 
veteran perfects his appeal, then further development should 
be conducted, including a new examination for VA purposes as 
detailed below.

Although he has been previously examined for VA purposes, the 
importance of a new examination to ensure adequate clinical 
findings should be emphasized to the veteran.  The veteran 
should be advised, however, that failure to report, without 
good cause, for an examination scheduled in connection with a 
claim for an increased rating, shall result in denial of that 
claim.  38 C.F.R. § 3.655 (1998).

The most recent treatment records pertaining to the veteran 
were associated with the claims file in April 1995.  Assuming 
that the RO determines that the veteran filed a timely notice 
of disagreement, and the veteran's claim for increased rating 
is subsequently perfected, clinical data taking into account 
the condition of the veteran's service-connected post-
gastrectomy condition, since April 1995, must be obtained and 
reviewed.  38 C.F.R. §§ 4.1, 4.2 (1998). 

The Board notes that in a March 1995 claim concerning service 
connection for post-traumatic stress disorder, the veteran 
indicated that he had been receiving compensation from the 
Social Security Administration.  Assuming that the RO 
determines that the veteran filed a timely notice of 
disagreement concerning his claim for an increased rating, 
and the veteran's claim is subsequently perfected, the 
administrative decision, examination report(s) and other 
underlying medical records used as a basis to grant any such 
benefits should be obtained from the Social Security 
Administration and the appropriate State Agency.  In Hayes v. 
Brown, 9 Vet. App. 67 (1996), the United States Court of 
Veterans Appeals (Court) held that as part of the Secretary's 
obligation to review a thorough and complete record, VA is 
required to obtain evidence from the Social Security 
Administration and to give that evidence appropriate 
consideration and weight.  In this case, such records may 
prove relevant to the veteran's claim concerning an increased 
rating.  

Finally, the Board concludes that appellate consideration of 
the veteran's claim of entitlement to a total compensation 
rating based on individual unemployability would be premature 
until final adjudicative action is taken by the RO with 
respect to the veteran's claim for an increased rating.  
Harris v. Derwinski, 1 Vet.App. 180, 183 (1991).

In view of the foregoing, and to afford the veteran due 
process, this claim is REMANDED to the RO for the following 
development:

1.  The RO should review the November 
1994 cover letter to the supplemental 
statement of the case addressing the 
issue of service connection for a skin 
disorder as due to Agent Orange exposure, 
and determine whether it provided the 
veteran with adequate notice of his 
appellate rights concerning this issue.  

2.  If the RO determines that the notice 
of appellate rights was adequate, the RO 
should then determine whether a timely 
substantive appeal was filed in relation 
to the November 1994 denial of service 
connection for a skin disorder as due to 
Agent Orange exposure.  If the 
determination regarding the timeliness of 
the substantive appeal is adverse to the 
veteran, he and his representative (if 
any) should be furnished with a Statement 
of the Case regarding this timeliness 
issue and given a reasonable opportunity 
to respond.  
  
3.  If the RO determines that the 
November 1994 cover letter did not 
adequately provide notice of appellate 
rights, then the veteran should be 
furnished with his appellate rights with 
regard to the issue of service connection 
for a skin disorder due to Agent Orange 
and given a reasonable opportunity to 
perfect his appeal. 

4.  The RO should also determine whether 
a timely notice of disagreement was filed 
in relation to the January 1994 denial of 
an increased rating for post gastrectomy 
syndrome with incisional hernia and 
dumping syndrome.  

5.  If the determination regarding the 
timeliness of the notice of disagreement 
is adverse to the veteran, he and his 
representative (if any) should be 
furnished with a Statement of the Case 
regarding this timeliness issue and given 
a reasonable opportunity to respond.  

6.  If the RO determines that the veteran 
did file a timely notice of disagreement, 
then a Statement of the Case concerning 
the issue of an increased rating for post 
gastrectomy syndrome with incisional 
hernia and dumping syndrome should be 
issued, and the veteran should be given a 
reasonable opportunity to perfect his 
appeal.  

7.  If the veteran perfects his appeal on 
the increased rating issue, the RO should 
request the veteran to provide the names 
and addresses of all medical care 
providers who treated him for any stomach 
disorder since April 1995.  After 
securing the necessary releases, the RO 
should obtain these records, including 
all such records from the Salisbury VAMC.

8.  If the veteran perfects his appeal on 
the increased rating issue, the RO should 
also request, from the Social Security 
Administration, the administrative 
decision, examination report(s) and other 
underlying medical records relied upon in 
granting the veteran Social Security 
benefits.  Once obtained, all documents 
must be permanently associated with the 
claims folder.

9.  If the veteran perfects his appeal on 
the increased rating issue, the RO should 
also schedule a special VA 
gastrointestinal examination.  The 
veteran and his representative (if any) 
should be notified of the date, time and 
place of the examination in writing, and 
the RO should advise the veteran that, 
pursuant to federal regulations, failure 
to report for the examination, without 
good cause shown, will result in the 
denial of his claim for an increased 
rating.  A copy of the notification to 
report for the examination and any 
additional correspondence informing him 
of the consequences of failure to appear 
for the examination should be associated 
with the claims folder.

10.  Upon completion of the above, and 
assuming the veteran perfects his appeal 
on the increased rating issue, he should 
be afforded another special 
gastrointestinal examination to determine 
the severity of his post gastrectomy 
syndrome with incisional hernia and 
dumping syndrome.  The claims folder must 
be made available to the examining 
physician prior to the examination so 
that he/she may review pertinent aspects 
of the veteran's medical history.  Such 
tests as the examining physician deems 
necessary should be performed.  The 
examiner should state whether the veteran 
has circulatory symptoms (and the degree 
of same), diarrhea, weight loss, nausea, 
vomiting, sweating, anemia, malnutrition, 
melena, or hematemesis.  With regard to 
the incisional hernia, the examiner 
should note whether there is indication 
for supporting belt; whether the 
condition causes any disability; whether 
there is weakening of the abdominal wall; 
whether the scar is painful or tender on 
objective demonstration; whether any 
hernia is not well supported by belt 
under ordinary conditions; whether any 
hernia is small, large or massive; or 
whether there is severe diastasis of 
recti muscles, or extensive diffuse 
destruction or weakening of muscular and 
fascial support of the abdominal wall as 
to be inoperative.  The effect of the 
service connected post gastrectomy 
syndrome with incisional hernia and 
dumping syndrome on the veteran's ability 
to be gainfully employed should be 
discussed.  

11.  Following the completion of the 
foregoing, the RO must review the claims 
folder, and ensure that the requested 
actions are completed in full.  If the 
development is incomplete, appropriate 
corrective action is to be implemented..

12.  After the development requested 
above has been completed, the RO should 
again review the record.  If the issue of 
the rating to be assigned the 
gastrointestinal disability is in 
appellate status, the RO should determine 
whether a separate rating may be assigned 
the incisional hernia.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative (if any) 
should be furnished a supplemental 
statement of the case on this issue and 
on whether the veteran is entitled to a 
total compensation rating based upon 
individual unemployability.  If any 
decision regarding the claims is adverse 
to the veteran, he and his representative 
(if any) should be provided a 
supplemental statement of the case, that 
cites all appropriate law and 
regulations, and fully explains the 
rationale for the RO's conclusions. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

- 16 -


